DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 3-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the ultrasound imaging probe" in 5.  There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 3 recites the limitation "a therapy transducer" in line 1.  Claim 3 is dependent on claim 1 which recites “a therapy transducer” in line 4.  So, claim 3 “a therapy transducer” should be modified to “the therapy transducer”.  
6.	Claim 3 recites the limitation “a treatment surface” in line 2.  Claim 3 is dependent on claim 1 which recites “a treatment surface” in lines 4.  So, claim 3 “a treatment surface” should be modified to “the treatment surface”.  
7.	Claim 3 recites the limitation “an ultrasound imaging probe” in line 6.  Claim 3 is dependent on claim 1 which recites “the ultrasound imaging probe” in line 5.  So, claim 3 “an ultrasound imaging probe” should be modified to “the ultrasound imaging probe”. 
8.	Claim 4 recites the limitation “a coupling head” in line 2.  Claim 4 is dependent on claim 1 which recites “a coupling head” in line 2.  So, claim 4 “a coupling head” should be modified to “the coupling head”.  
9.	Claim 5 recites the limitation “an imaging probe” in line 2.  Claim 5 is dependent on claim 1 which recites “the imaging probe” in line 5.  Claim 5 “an imaging probe” should be modified to “the imaging probe”
10.	Claim 6 recites the limitation “a coupling head” in line 1, “an ultrasound apparatus” in lines 1 and 2, and “a subject’s skin” in line 2.  Claim 6 is dependent on claim 1 which recites “a coupling head” line 2, “an ultrasound apparatus” in line 2, and “a subject’s skin” in line 2.  Claim 6 “a coupling head”, “an ultrasound apparatus”, and “a subject’s skin” should be modified to “the coupling head”, “the ultrasound apparatus”, and “the subject’s skin”, respectively.  
11.	Claim 15 recites the limitation “a therapy transducer”, “a treatment surface”, “a plurality of electrically isolated sections”, “at least one concave acoustic lens”, “a therapy aperture”, “an imaging aperture”, and “an ultrasound imaging probe” in lines 1-6.  Claim 15 is dependent on claim 12 which recites “a therapy transducer”, “a treatment surface”, “a plurality of electrically isolated sections”, “at least one concave acoustic lens”, “a therapy aperture”, “an imaging aperture”, and “an ultrasound imaging probe” in lines 2-7.  Claim 15 should be modified to meet proper antecedent basis with respect to claim 12.
12.	Claim 16 recites the limitation “a single concave acoustic lens” in line 2.  Claim 16 is dependent on claim 12 which recites “at least one concave acoustic lens” in line 5.  Claim 16 should be modified to meet proper antecedent basis with respect to claim 12.  
13.	Claim 16 also appears to contain similar subject matter as claim 15 lines 7-10.  It is not clear if this is duplicate subject matter in both claims.  Further clarification is requested.  
14.	Claim 18 recites the limitation “a coupling head” in line 2.  Claim 18 is dependent on claim 12 which recites “a coupling head” in line 2.  Claim 18 should be modified to meet proper antecedent basis with respect to claim 12.  

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim(s) 1, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (2008/0027325) in view of Hall et al. (2013/0289593).  Brooks et al. teach of a method for treating a pathologic tissue membrane by placing a coupling head of an ultrasound apparatus in contact with a subject’s skin wherein the subject or a subject’s in utero fetus has a pathologic tissue membrane in need of puncture [0024].  Brooks et al. teach of obtaining image feedback of the tissue via the ultrasound imaging probe [0023, 0024].  Brooks et al. teach of coupling the transducer to the skin, where the ultrasound beam is radiated in the direction of the target organ and reflected back to the ultrasound scanning probe and the reflected ultrasound beam scans the body region or target organ that is to be punctured and the transducer probe is adjusted until the target organ is displayed [0024].  Brooks et al. teach of aligning the puncture instrument with the tissue based on image feedback where to successfully intersect the target, the needle is inserted in the plane of the laser beam and is thereby colinear with the target plane where the needle or puncture instrument will be visible on the display as it lies in the plane of the ultrasound beam when it is within the patient and operator can monitor light reflected from the needle to align the needle appropriately [0026].  
Brooks et al. do not explicitly teach of the ultrasound based therapy.  In a similar field of endeavor Hall et al. teach of an ultrasound apparatus comprising of a therapy transducer with a treatment surface with a plurality of electrically isolated sections or elements [0010, 0011]. Hall et al. teach of a concave acoustic lens in the treatment surface of the therapy transducer [0012, 0089]. Hall et al. further teach of an imaging aperture defined by either the treatment surface of the therapy transducer or by the concave acoustic lens and an ultrasound imaging probe axially aligned with a central axis of the therapy aperture [0083, 0141, 0153, 0157].  With respect to claim 4, Hall et al. teach of a coupling head coupled to and extending from the treatment surface of the therapy transducer and is angled inward toward the central axis of the therapy aperture and circumscribes the acoustic lens [0076, 0080, 0082, 0158, 0159].  With respect to claim 6, Hall et al. teach of a matching layer that acts as the adhering compound or fluid between the transducer element and the lens and acoustically couples the transducer to the lens [0080].  Hall et al. also teach of the coupling head comprising a solid flat disk [0082]. With respect to claim 7, Hall et al. teach of the apparatus to include an amplifier system with appropriate electrical networks and driving system or control system [0070, 0093, 0136, 0171].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Hall et al. to modify Brooks et al. to provide an integrated system and method for improving imaging and therapy outcome [Hall, [0153]].  
17.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. in view of Hall et al. and further in view of Carter et al. (2006/0052701).  The previous references do not explicitly teach of b-mode or doppler imaging and the cavitation bubbles.  In a similar field of endeavor Carter et al. teach of Doppler based ultrasound imaging and contrast enhanced B-mode imaging [0005] with cavitation formation while simultaneously scanning the target area using convention imaging ultrasound [0078].  Carter et al. therefore teach of detecting cavitation bubbles based on B-mode or Doppler ultrasound imaging [0079-0081].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Carter et al. to modify the previous references to allow simultaneous scanning and treatment of target area without risk of damage to tissue that is not being treated [Carter [0081]].  
18.	Claim(s) 9-13, 16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Brooks et al. in view of Hall et al. 
With respect to claim 12, Brooks et al. teach of a method for treating a pathologic tissue membrane by placing a coupling head of an ultrasound apparatus in contact with a subject’s skin wherein the subject or a subject’s in utero fetus has a pathologic tissue membrane in need of puncture [0024].  Brooks et al. teach of obtaining image feedback of the tissue via the ultrasound imaging probe [0023, 0024].  Brooks et al. teach of coupling the transducer to the skin, where the ultrasound beam is radiated in the direction of the target organ and reflected back to the ultrasound scanning probe and the reflected ultrasound beam scans the body region or target organ that is to be punctured and the transducer probe is adjusted until the target organ is displayed [0024].  Brooks et al. teach of aligning the puncture instrument with the tissue based on image feedback where to successfully intersect the target, the needle is inserted in the plane of the laser beam and is thereby colinear with the target plane where the needle or puncture instrument will be visible on the display as it lies in the plane of the ultrasound beam when it is within the patient and operator can monitor light reflected from the needle to align the needle appropriately [0026].  With respect to claim 13, the tissue is liver or the uterus of a pregnant woman to couple the transducer to the skin [0024]. 
With respect to claim 12, Brooks et al. do not explicitly teach of the ultrasound based therapy and the specifics of the therapy transducer.  In a similar field of endeavor Hall et al. teach of an ultrasound apparatus comprising of a therapy transducer with a treatment surface with a plurality of electrically isolated sections or elements [0010, 0011]. Hall et al. teach of a concave acoustic lens in the treatment surface of the therapy transducer [0012, 0089]. Hall et al. further teach of an imaging aperture defined by either the treatment surface of the therapy transducer or by the concave acoustic lens and an ultrasound imaging probe axially aligned with a central axis of the therapy aperture [0083, 0141, 0153, 0157].  Hall et al. teach of the use of one or more acoustic lenses wherein each of the plurality of electrically isolated sections or elements of the therapy transducer are coupled to one of the plurality of acoustic lenses [0099], where the lens may be concave shaped [0089]. Hall et al. teach of each of the elements or sections of the therapy transducer being coupled to different parts or sectors of the acoustic lens [0076, 0077, 0079, 0080, 0086, 0088]. As shown in the figures, the elements of the transducer have a curvature that together define the acoustic lens (fig. 4, 5, [0076]). Hall et al. teach of the use of a single acoustic lens or multiple acoustic lenses [0099]. Hall et al. teach of multiple acoustic lenses as shown in figure 5, there more than 4 acoustic lenses present [0076, fig. 5]. Hall et al. teach of multiple electrically isolated sections or elements of the transducer and as shown in figure 3, there may be more than 4 elements [0071, 0072, fig. 3-5]. With respect to claims 9 and 10, Hall et al. teach of a coupling head coupled to and extending from the treatment surface of the therapy transducer and is angled inward toward the central axis of the therapy aperture and circumscribes the acoustic lens [0076, 0080, 0082, 0158, 0159].  With respect to claim 11, Hall et al. teach of a matching layer that acts as the adhering compound between the transducer element and the lens and acoustically couples the transducer to the lens [0080]. With respect to claims 16, 18-20, Hall et al. teach of the use of one or more acoustic lenses wherein each of the plurality of electrically isolated sections or elements of the therapy transducer are coupled to one of the plurality of acoustic lenses or where an integral transducer housing that incorporates multiple acoustic lenses [0099], where the lens may be concave shaped [0089]. Hall et al. teach of each of the elements or sections of the therapy transducer being coupled to different parts or sectors of the acoustic lens [0076, 0077, 0079, 0080, 0086, 0088]. As shown in the figures, the elements of the transducer have a curvature that together define the acoustic lens (fig. 4, 5, [0076]). Hall et al. teach of the use of a single acoustic lens or multiple acoustic lenses [0099]. Hall et al. teach of multiple acoustic lenses as shown in figure 5, there more than 4 acoustic lenses present [0076, fig. 5]. Hall et al. teach of multiple electrically isolated sections or elements of the transducer and as shown in figure 3, there may be more than 4 elements [0071, 0072, fig. 3-5]. Hall et al. teach of flat or circular piezoelectric ceramic material making up the elements or sections of the transducer [0018, 0021, 0023, 0026, 0054, 0055, 0071-0076, 0085, 0086, 0088]. Hall et al. teach of a coupling head coupled to and extending from the treatment surface of the therapy transducer and is angled inward toward the central axis of the therapy aperture and circumscribes the acoustic lens [0076, 0080, 0082, 0158, 0159. With respect to claim 21, Hall et al. teach of a matching layer that acts as the adhering compound or fluid between the transducer element and the lens and acoustically couples the transducer to the lens [0080].  Hall et al. also teach of the coupling head comprising a solid flat disk [0082].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Hall et al. to modify Brooks et al. to provide an integrated system and method for improving imaging and therapy outcome [Hall, [0153]].  
19.	Claim(s) 8, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. in view of Hall et al. and further in view of Zhong et al. (20120215138). The previous references do not explicitly teach of the ultrasound pulse properties with respect to each of the isolated sections of the therapy transducer.  Hall et al. do not explicitly teach of the acoustic lens to include a plurality of sectors. The previous references also do not specifically disclose a disease.  In a similar field of endeavor Zhong et al. teach of an acoustic lens system where the lens can be partitioned into multiple sectors with each lens portion having similar geometries but different thicknesses [0029]. Zhong et al. teach of multiple sectors and as per figure 3, there are more than 4 sectors [0033]. Zhong et al. teach of the thickness or dimensions of each sector to be about 40% to 80% of a cross-sectional area of lens [0029].  Zhong et al. furthermore teach of the pulse delay between shock wave pulses with respect to each of the sectors [0031-0033, 0036-0039].  Zhong et al. also teach of the method being directed to treat kidney disease [0009, 0039]. It would therefore be obvious that the radius of the curvature of the plurality of sectors of the acoustic lens is smaller than the radius of curvature of the acoustic lens. Zhong et al. also teach of dimension of the lens portion may be 50% of each other [0029] and therefore each lens portion may have the same dimension or radius of curvature. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Zhong et al. to modify Hall et al. to ensure more effective transmission of waves from the therapy transducer for more effective treatment to provide directed treatment to lesion without minimal injury to tissue [Zhong, [0044]].
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793